In a proceeding inter alia to compel cancellation of an alleged designation by the executive committee of the Nassau County Conservative Party of appellant D’Amato as the candidate of said party in the general election to be held on November 5, 1974 for the public office of Member of the Assembly for the Eighteenth Assembly District, the appeal is from a judgment of the Supreme Court, Nassau County, entered August 14, 1974, which granted the petition. Judgment reversed, on the law, without costs, and petition dismissed (see Matter of Kessell v. David [Levy], 46 A D 2d 645). Shapiro, Acting P. J., Cohalan, Christ, Brennan and Benjamin, JJ., concur.